 

Exhibit 10.2



EMPLOYMENT AGREEMENT

               EMPLOYMENT AGREEMENT (this “Employment Agreement”), dated as of
December 30, 2016, by and between STEVEN MADDEN, LTD., a Delaware corporation
with offices at 52-16 Barnett Avenue, Long Island City, N.Y. 11104 (the
“Company”), and AWADHESH SINHA, an individual residing at 46 School House Lane,
Roslyn Heights, N.Y. 11577 (the “Executive”).

WITNESSETH:

               WHEREAS, the Executive has served as the Chief Operating Officer
of the Company since July 1, 2005; and

               WHEREAS, the Company desires to continue to retain the services
of the Executive and the Executive desires to continue his employment with the
Company and, as such, the parties have determined to enter into a new employment
agreement, setting forth the terms and conditions upon which the Executive shall
continue to be employed by the Company and upon which the Company shall
compensate the Executive from and after January 1, 2017 (the “Effective Date”);

               NOW, THEREFORE, in consideration of the foregoing premises and
the mutual promises, terms, provisions and conditions set forth in this
Employment Agreement, the parties hereby agree as follows:

Section 1                  Employment. The Company shall employ the Executive in
its business, and the Executive shall continue to work for the Company as its
Chief Operating Officer, subject to the terms and conditions set forth in this
Employment Agreement.

Section 2                   Duties.

               2.1               Duties. The Executive shall perform such duties
as may reasonably be assigned to him from time to time by the Chief Executive
Officer of the Company and agrees to abide by all By-laws, policies, practices,
procedures and rules of the Company. During the Term (as defined below), the
Executive shall devote all of his business time to the performance of his duties
hereunder unless otherwise authorized by the Board of Directors. Without
limiting any policies, practices, procedures or rules of the Company otherwise
applicable, the Executive also agrees that he shall not take personal advantage
of any business opportunities which arise during his employment and which may
benefit the Company. All material facts regarding such opportunities must be
promptly reported to the Chief Executive Officer for consideration by the
Company.

               2.2               Service as Officer. During the Term (as defined
below), the Executive shall, if elected or appointed, serve as (a) an officer of
any subsidiaries of the Company and/or entities affiliated with the Company in
existence or hereafter created or acquired and (b) a director of any such
subsidiaries of the Company and/or entities affiliated with the Company in
existence or hereafter created or acquired, in each case, without any additional
compensation for such services.

 

 



Section 3                   Term of Employment.

               3.1               Term. The term of the Executive’s employment,
unless sooner terminated in accordance with the provisions set forth herein,
shall be for a period of 3 years commencing on the Effective Date and expiring
on December 31, 2019 (the “Term”).

               3.2               Expiration. Upon the expiration of the Term or
the earlier termination of the Executive’s employment with the Company for any
reason whatsoever, the Executive shall be deemed to have resigned as an officer
of the Company and of each and every subsidiary thereof for which he serves as
an officer.

Section 4                   Compensation and Benefits of Executive.

               4.1               Base Salary. In consideration of the
Executive’s services to the Company during the Term, the Company shall pay to
the Executive the following base salary per annum (“Base Salary”), less such
deductions as shall be required to be withheld by applicable laws and
regulations:

                              (i)               For the calendar year 2017, Six
Hundred Eighty-One Thousand Dollars ($681,000);

                              (ii)              For the calendar year 2018,
Seven Hundred Two Thousand Dollars ($702,000); and

                              (iii)             For the calendar year 2019,
Seven Hundred Twenty-Three Thousand Dollars ($723,000).

               The Base Salary payable to the Executive shall be paid at such
regular weekly or semi-monthly intervals as the Company makes payment of its
regular payroll in the regular course of business.

               4.2               Automobile Allowance. The Company shall, at the
direction of the Executive, either reimburse the Executive for, or directly pay
the cost of, the lease of an automobile during the Term and all usual
expenditures in collection therewith (i.e. fuel, insurance, parking, customary
maintenance and repairs) in an amount not to exceed $1,850.00 per month, less
such deductions as shall be required to be withheld by applicable law and
regulations. Any reimbursements by the Company pursuant to this Section 4.2
shall be subject to, and made in accordance with, Section 5.7(b) hereof.

               4.3               Restricted Stock Award. On January 3, 2017, the
Company shall grant to the Executive, as additional compensation, shares of the
Company’s common stock, $0.0001 per share, subject to certain restrictions (the
“Restricted Common Stock”), such grant to be made under the Company’s 2006 Stock
Incentive Plan, as amended. The number of shares of Restricted Common Stock to
be issued shall be determined by dividing One Million Dollars ($1,000,000) by
the closing price of the common stock of the Company on the grant date. The
terms and conditions of the Restricted Common Stock shall be as set forth in a
Restricted Stock Award Agreement entered into by the Company and the Executive
and the shares of Restricted Common Stock shall vest and cease to be subject to
restrictions in three equal installments: 33⅓% on December 15, 2017; 33⅓% on
December 15, 2018; and 33⅓% on December 15, 2019.

 

 



               4.4               Performance Bonus. In respect of each of 2017,
2018 and 2019, the Company shall pay to the Executive a bonus (payable on or
about March 15 of the following year) equal to two percent (2%) of the increase
in the Company’s EBITDA for such fiscal year over the EBITDA of the immediately
prior fiscal year as derived from the financial statements of the Company for
such fiscal year, provided that such bonus shall not exceed Six Hundred Thousand
Dollars ($600,000). The first Three Hundred Thousand Dollars ($300,000) of the
bonus in any fiscal year shall be payable in cash, and any amount in excess of
Three Hundred Thousand Dollars ($300,000) shall be payable in Restricted Common
Stock vesting in three equal installments on the first, second and third
anniversaries of the grant date. If any business is acquired after the date
hereof, EBITDA from the acquired business shall be included in the bonus
calculation starting with the first full quarter under Company ownership,
provided that the prior year’s EBITDA shall likewise be adjusted to include
EBITDA from the acquired business for comparable quarters in the prior year on a
pro forma basis assuming the Company had owned the business.

               4.5               Clawback of Incentive Compensation.
Notwithstanding any provision in this Employment Agreement to the contrary, the
Executive agrees that any bonus or other incentive-based compensation that the
Executive receives, or has received, from the Company during the period of the
Executive’s employment or following the termination of the Executive’s
employment with the Company shall be subject to recovery or “clawback” by the
Company and repayment by the Executive, upon demand, if, upon the determination
of the Board of Directors or the Compensation Committee thereof or any
applicable governmental or regulatory agency, such bonus or other
incentive-based compensation was based on either (a) materially inaccurate
financial statements or any other materially inaccurate performance metric
criteria or (b) financial statements or performance metrics that subsequently
are restated or revised based upon the advice and recommendation of the
Company’s internal auditor or independent auditors, or following the Company’s
consultation with the Securities and Exchange Commission; provided that no bonus
or other incentive-based compensation or award shall be subject to clawback more
than 3 years after being paid or awarded to the Executive unless such repayment
demand is made based upon the fraud or intentional misconduct of the Executive,
in which event the demand period shall not be limited to 3 years. The Executive
shall repay such compensation to the Company within 30 calendar days of receipt
of written demand for repayment or as soon thereafter as is practicable. The
Executive shall cooperate with the Company to effect any clawback of
compensation required by this Section 4.5 or any applicable law or regulation.
The Company shall be entitled to recovery of its reasonable legal fees and costs
incurred in enforcing its clawback rights. The Executive’s obligations under
this Section 4.5 shall survive termination or expiration of this Employment
Agreement and any termination of employment of the Executive.

               4.6               Expenses; Expense Reports. The Company shall
pay directly or reimburse the Executive for all reasonable and necessary
expenses and disbursements incurred by the Executive for and on behalf of the
Company in the performance of his duties during the Term. The Executive shall
submit to the Company, not less frequently than once in each calendar month,
reports of such expenses and disbursements in form normally used by the Company
together with associated receipts or other documentation evidencing such
expenses. The Company’s obligations to pay for or reimburse the Executive for
such expenses shall be subject to compliance with this reporting obligation.

 

 



               4.7               Benefits. The Executive shall be entitled to
participate in such pension, profit sharing, group insurance, option,
hospitalization and group health and benefit plans and all other benefits and
plans as the Company generally makes available from time to time to its senior
executives. In addition, the Company shall pay term life insurance premiums on
behalf of the Executive of approximately Three Thousand Five Hundred Dollars
($3,500) per year, less such deductions as shall be required to be withheld by
applicable laws and regulations.

               4.8               Vacation. The Executive shall be entitled to
paid vacation of 4 weeks per year during which period all compensation and
benefits shall be paid in full. The Executive shall take his vacation at such
times as the Executive and the Company shall determine is mutually convenient.
Unused vacation time shall accrue or, at the option of the Company, may be
canceled in exchange for additional compensation equal to the Executive’s
pro-rata Base Salary equivalent for such unused vacation time.

               4.9               Sick Days and Personal Days. The Executive
shall be entitled to sick and personal days off in accordance with the Company’s
usual policies as set forth in the Company’s Employee Handbook as in effect on
the Effective Date, as the same may be amended from time to time.

Section 5                   Termination.

               5.1               Death. This Employment Agreement shall
terminate upon the death of the Executive; provided, however, that the Company
shall pay to the estate of the Executive, within 30 days after his death, Base
Salary and all other benefits as set forth herein for the 12-month period
immediately subsequent to the date of the Executive’s death. Thereafter, the
Company’s obligations hereunder shall terminate.

               5.2               Termination Due to Total Disability. Subject to
the provisions of Section 6.2 hereof, in the event that the Executive is
discharged due to his Total Disability (as defined below), then this Employment
Agreement shall be deemed terminated and the Company shall be released from all
obligations to the Executive with respect to this Employment Agreement except
obligations accrued prior to such termination and those obligations provided in
Section 6.2 hereof.

               5.3               Termination For Cause; Resignation without Good
Reason.

                                   (a)          In the event that the Executive
is discharged for Cause (as defined below) or the Executive resigns without Good
Reason (as defined below), this Employment Agreement shall be deemed terminated
and the Company shall be released from all obligations to the Executive with
respect to this Employment Agreement, except for obligations accrued prior to
such termination. The foregoing shall not be construed as a limitation of any
rights or remedies available to the Company with regard to any acts or omissions
of the Executive that gave rise to the termination for Cause.

 

 



                                   (b)         As used herein, the term “Cause”
shall only mean: (i) a deliberate and intentional breach by the Executive of a
substantial and material duty and responsibility under this Employment Agreement
that is not remedied, if capable of being remedied, within 30 days after receipt
of written notice by certified mail return receipt requested from the Company
specifying such breach; (ii) the Executive’s conviction of, or pleading guilty
or nolo contendere to, any crime constituting a felony in the jurisdiction
involved; (iii) the conviction of the Executive of any crime involving moral
turpitude; or (iv) gross negligence or willful misconduct in the conduct of the
Executive’s duties or willful refusal or inability to perform such duties as may
be delegated to the Executive which are consistent with the Executive’s position
as in effect just prior to such delegation, and such conduct is not corrected by
the Executive within 30 days following receipt by the Executive of written
notice from the Board of Directors or the Chief Executive Officer, such notice
to state with specificity the nature of the breach, failure or refusal, gross
negligence or willful misconduct related to the Executive’s employment with the
Company.

                                   (c)         As used herein, the term “Good
Reason” shall mean the occurrence of any of the following:

                                 (i)               the assignment to the
Executive, without his consent, of any duties inconsistent in any substantial
and negative respect with his positions, duties, responsibilities and status
with the Company as contemplated hereunder or diminution of such position,
duties and status, if not remedied by the Company within thirty (30) days after
receipt of written notice thereof from the Executive;

                                 (ii)             any removal of the Executive,
without his consent, from any positions or offices the Executive held as
contemplated hereunder (except in connection with the termination of the
Executive’s employment by the Company for Cause or on account of Total
Disability pursuant to the requirements of this Employment Agreement), if not
remedied by the Company within thirty (30) days after receipt of written notice
thereof from the Executive;

                                 (iii)            a reduction by the Company of
the Executive’s Base Salary as in effect as contemplated hereunder, except in
connection with the termination of the Executive’s employment by the Company;

                                 (iv)           any termination of the
Executive’s employment by the Company during the Term that is not effected
pursuant to the terms and provisions of this Employment Agreement;

                                 (v)            any material breach by the
Company of the terms of this Employment Agreement, which is not remedied by the
Company within thirty (30) days after receipt of written notice thereof from the
Executive;

 

 



                                 (vi)           the relocation of the
Executive’s work location, without the Executive’s consent, to a place more than
seventy five (75) miles from the Company’s offices located at 52-16 Barnett
Avenue, Long Island City, New York; or

                                 (vii)          the failure by any successor to
the Company to expressly assume all obligations of the Company under this
Employment Agreement, which failure is not remedied by the Company within thirty
(30) days after receipt of written notice thereof from the Executive.

               5.4               Termination other than for Cause or without
Good Reason, Death or due to Total Disability. Subject to the terms and
conditions of this Employment Agreement, in the event that the Executive resigns
for Good Reason or the Company terminates the employment of the Executive other
than for Cause, then such termination shall be effective 30 days after the
Executive’s receipt of notice of termination or the Company’s receipt of notice
of resignation and in either event the Executive shall receive, as liquidated
damages, an amount equal to the Executive’s Base Salary that would have been
paid by the Company pursuant to Section 4.1 hereof for the longer of (i) the
remainder of the then-current Term or (ii) 6 months, such amount to be paid to
the Executive by the Company at such regular weekly or semi-monthly intervals as
the Company makes payment of its regular payroll in the regular course of
business; provided that, in the event of Executive’s death such amount shall
become payable to the Executive’s estate based on the Company’s regular payroll
periods commencing within 90 days following the Executive’s death; provided,
further, that the Executive shall cease to be entitled to any further payments
under this Section 5.4 in the event that he becomes engaged in other full-time
employment.

               5.5               Termination upon a Change of Control. (a) If,
during the period commencing on the 120th day immediately prior to a Change of
Control (as defined below) and ending on the 90th day immediately after a Change
of Control, the Executive’s employment shall have been terminated by the Company
(other than for death, Total Disability or Cause) or by the Executive for Good
Reason, the Executive shall receive, in cash, within 10 days of the date of such
termination or resignation of employment, an amount equal to three (3) times the
total W-2 compensation received by the Executive pursuant to Sections 4.1, 4.3,
4.4 and 4.7 of this Employment Agreement for the preceding 12-month period
ending on the last previous December 31, except that, in lieu of the actual Base
Salary component received during such period under Section 4.1 of this
Employment Agreement, there shall be substituted the annual Base Salary to which
the Executive was entitled as of the date of such termination or resignation of
employment.

               In the event that any payment (or portion thereof) to the
Executive under this Section 5.5(a) is determined to constitute an “excess
parachute payment” under Sections 280G and 4999 of the Internal Revenue Code of
1986, as amended, the following calculations shall be made:

                                 (i)               The after-tax value to the
Executive of the payments under this Section 5.5(a) without any reduction; and

                                 (ii)             The after-tax value to the
Executive of the payments under this Section 5.5(a) as reduced to the maximum
amount (the “Maximum Amount”) which may be paid to the Executive without any
portion of the payments constituting an “excess parachute payment.”

 

 



If after applying the agreed upon calculations set forth above, it is determined
that the after-tax value determined under clause (ii) above is greater than the
after-tax value determined under clause (i) above, the payments to the Executive
under Section 5.5(a) shall be reduced to the Maximum Amount.”

                                   (b)         “Change of Control” as used
herein, shall mean:

                                 (i)               when any “person” as defined
in Section 3(a)(9) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), and as used in Section 13(d) and 14(d) thereof, including a
“group” as defined in Section l3(d) of the Exchange Act, but excluding the
Company or any subsidiary or any affiliate or the Company or any employee
benefit plan sponsored or maintained by the Company or any subsidiary of the
Company (including any trustee of such plan acting as trustee) becomes the
“beneficial owner” (as defined in Rule l3d-3 under the Exchange Act) of
securities of the Company representing 30% or more of the combined voting power
of the Company’s then outstanding securities; or

                                 (ii)             when, during any period of 12
consecutive months, the individuals who, at the beginning of such period,
constitute the Board of Directors (the “Incumbent Directors”) cease for any
reason other than death to constitute at least a majority thereof; provided,
however, that a director who was not a director at the beginning of such
12-month period shall be deemed to have satisfied such 12-month requirement (and
be an Incumbent Director) if such director was elected by, or on the
recommendation of or with the approval of, at least a majority of the directors
who then qualified as Incumbent Directors either actually (because they were
directors at the beginning of such 12-month period) or through the operation of
this proviso; or

                                 (iii)            the occurrence of a
transaction requiring stockholder approval for the acquisition of the Company by
an entity other than the Company or a subsidiary or an affiliate of the Company
through purchase of assets, or by merger, or otherwise.

               5.6               Release. Payment of severance hereunder is
conditioned on the Executive’s execution and delivery of a general release in
form and substance as shall be reasonably requested by the Company. The Company
shall also execute a similar release in favor of the Executive.

               5.7               Delayed Payments; Reimbursement of Costs and
Expenses. (a) Any amount payable under this Employment Agreement prior to the
first date on which such payment is permitted under Section 409A of the Internal
Revenue Code of 1986, as amended, shall instead be paid at the earliest date on
which such payment may be made in compliance with Section 409A.

                                   (b)         With regard to any provision
herein that provides for reimbursement of costs and expenses or in-kind
benefits, except as permitted by Section 409A of the Internal Revenue Code of
1986, as amended, (i) the right to reimbursement or in-kind benefits shall not
be subject to liquidation or exchange for another benefit, (ii) the amount of
expenses eligible for reimbursement, or in-kind benefits, provided during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, not be violated with regard to expenses
reimbursed under any arrangement covered by Section 105(b) of the Internal
Revenue Code of 1986, as amended, solely because such expenses are subject to a
limit related to the period the arrangement is in effect, and (iii) such
payments shall be made on or before the last day of Executive’s taxable year
following the taxable year in which the expense was incurred.

 

 



Section 6                   Disability.

               6.1               Total Disability. In the event that after the
Executive has failed to have performed his regular and customary duties for a
period of 90 consecutive days or for any 180 days out of any 360-day period and
before the Executive has become Rehabilitated (as defined below), a majority of
the members of the Board of Directors of the Company (exclusive of the Executive
if the Executive shall then be a director) may vote to determine that the
Executive is mentally or physically incapable or unable to continue to perform
such regular and customary duties of employment and upon the date of written
notice to the Executive by certified mail, return receipt requested, of such
majority vote, the Executive shall be deemed to be suffering from a “Total
Disability.” As used herein, the term “Rehabilitated” shall mean such time as
the Executive is able and willing to return to full-time employment and
commences to devote his time and energies to the duties of his position and the
affairs of the Company to a reasonable extent and in a similar manner that he
did prior to the disability.

               6.2               Payment during Disability. In the event that
the Executive is unable to perform his duties hereunder by reason of a
disability, prior to the time such disability is deemed a Total Disability in
accordance with the provisions of Section 6.1 above, the Company shall continue
to pay the Executive his Base Salary and benefits pursuant to this Employment
Agreement during the continuance of any such disability. Upon a determination of
Total Disability pursuant to the provisions of Section 6.1 above, the Company
shall pay to the Executive his Base Salary pursuant to this Employment Agreement
for the 12-month period immediately subsequent to the date of determination of
Total Disability.

Section 7                   Disclosure of Confidential Information. The
Executive recognizes that he will have access to secret and confidential
information regarding the Company including, but not limited to, its customer
lists, products, know-how and business plans. The Executive acknowledges that
such information is of great value to the Company, is the sole property of the
Company and has been and will be acquired by him in confidence. In consideration
of the obligations undertaken by the Company herein, the Executive agrees to
hold all such information in strict confidence and will not, at any time, during
his employment with the Company and thereafter, reveal, divulge or make known to
any person, any information concerning the Company acquired by the Executive
during the course of his employment that is treated as confidential by the
Company; provided, that such information is not otherwise in the public domain
or information that the Executive could have and did learn separate and apart
from his duties set forth herein.

 

 



Section 8                   Covenant Not to Compete.

               8.1               Covenant Not to Compete. The Executive
recognizes that the services to be performed by him hereunder are special,
unique and extraordinary. The parties acknowledge and agree that it is
reasonably necessary for the protection of the Company that the Executive agree
and, accordingly, the Executive does hereby agree that, except as provided in
Section 8.4, the Executive shall not, directly or indirectly, at any time during
the Restricted Period (as defined below) within the Restricted Area (as defined
below), engage in any Competitive Business (as defined below), either on his own
behalf or as an officer, director, stockholder, partner, principal, trustee,
investor, consultant, associate, employee, owner, agent, creditor. independent
contractor, co-venturer of any third party or in any other relationship or
capacity.

               8.2               Applicable Definitions. For purposes of this
Employment Agreement, (i) “Restricted Period” shall mean (A) in the event of a
termination of the Executive’s employment by the Company for Cause or by the
resignation of the Executive without Good Reason, the period of the Executive’s
actual employment hereunder plus 6 months after the date the Executive is no
longer employed by the Company and (B) in the event of a termination of the
Executive’s employment by the Company due to the Executive’s Total Disability or
without Cause (including termination resulting from a Change of Control) or by
the resignation of the Executive for Good Reason, the period of the Executive’s
actual employment hereunder; (ii) “Restricted Area” shall mean anywhere in the
United States; and (iii) “Competitive Business” shall mean the design,
manufacture, sale, marketing or distribution of (A) branded or designer
footwear, apparel, accessories and other products in the categories of products
sold by, or under license from, the Company or any of its affiliates and (B)
other branded products related to fashion or lifestyle.

               8.3               Covenant Not to Solicit. The Executive hereby
agrees that the Executive will not, directly or indirectly, for or on behalf of
himself or any third party, at any time during the Restricted Period (i) solicit
any customers of the Company or (ii) solicit, employ or engage, or cause,
encourage or authorize, directly or indirectly, to be employed or engaged, for
or on behalf of himself or any third party, any employee or agent of the Company
or any of its subsidiaries.

               8.4               Exception. This Section 8 shall not be
construed to prevent the Executive from owning, directly and indirectly, in the
aggregate, an amount not exceeding one percent (1%) of the issued and
outstanding voting securities of any class of any company whose voting capital
stock is traded on a national securities exchange or in the over-the-counter
market.

               8.5               Severability. If any of the restrictions
contained in this Section 8 shall be deemed to be unenforceable by reason of the
extent, duration or geographical scope thereof, or otherwise, then the court
making such determination shall have the right to reduce such extent, duration,
geographical scope, or other provisions hereof, and in its reduced form this
Section 8 shall then be enforceable in the manner contemplated hereby.

               8.6               Survival. The provisions of this Section 8
shall survive the termination of the Executive’s employment as provided
hereunder.

 

 



Section 9                   Injunctive Relief; Remedies.

               9.1               Injunctive Relief. The Executive acknowledges
and agrees that, in the event that the Executive shall violate or threaten to
violate any of the restrictions of Sections 7 or 8 hereof, the Company will be
without an adequate remedy at law and, therefore, shall have the right to seek
monetary damages for any past breach and equitable relief including specific
performance and temporary or permanent injunctive or mandatory relief against
the Executive and/or any and all persons acting directly or indirectly or under
the direction of the Executive to prevent or restrain any such breach in any
court of competent jurisdiction without the necessity of proving damages or
posting any bond or other security, and without prejudice to any other remedies
that the Company may have at law or in equity.

               9.2               Additional Rights and Remedies. The Executive
further agrees that the Company shall have the following additional rights and
remedies:

                                   (a)               to recover all monies and
other consideration derived or received by the Executive as the result of any
transactions constituting a breach of any of the provisions of Section 10.1,
which the Executive hereby agrees to account for and pay over to the Company;
and

                                   (b)               to recover reasonable
attorneys’ fees incurred in any action or proceeding in which it seeks to
enforce its rights under Sections 7 or 8.

               Each of the rights and remedies enumerated above shall be
independent of the other, and shall be severally enforceable, and all of such
rights and remedies shall be in addition to, and not in lieu of, any other
rights and remedies available to the Company under law or in equity.

Section 10               No Restrictions. The Executive hereby represents that
neither the execution of this Employment Agreement nor his performance hereunder
will (i) violate, conflict with or result in a breach of any provision of, or
constitute a default (or an event which, with notice or lapse of time or both,
would constitute a default) under the terms, conditions or provisions of any
contract, Employment Agreement or other instrument or obligation to which the
Executive is a party, or by which he may be bound, or (ii) violate any order,
judgment, writ, injunction or decree applicable to the Executive. In the event
of a breach hereof, in addition to the Company’s right to terminate this
Employment Agreement, the Executive shall indemnify the Company and hold it
harmless from and against any and all claims, losses, liabilities, costs and
expenses (including reasonable attorneys’ fees) incurred or suffered in
connection with or as a result of the Company’s entering into this Employment
Agreement or employing the Executive hereunder.

Section 11                  Arbitration.

               11.1             Matters Subject to Arbitration. Except with
regard to any other matters that are not a proper subject of arbitration, all
disputes between the parties hereto concerning the performance, breach,
construction or interpretation of this Employment Agreement or any portion
thereof, or in any manner arising out of this Employment Agreement or the
performance thereof, shall be submitted to binding arbitration, in accordance
with the rules of the American Arbitration Association. The arbitration
proceeding shall take place at a mutually agreeable location in New York County,
New York or such other location as agreed to by the parties.

 

 



               11.2             Award Binding. The award rendered by the
arbitrator shall be final, binding and conclusive, shall be specifically
enforceable, and judgment may be entered upon it in accordance with applicable
law in the appropriate court in the State of New York, with no right of appeal
therefrom.

               11.3             Expenses of Arbitration. Each party shall pay
its or his own expenses of arbitration, and the expenses of the arbitrator and
the arbitration proceeding shall be equally shared.

Section 12                General Provisions.

               12.1             Assignment.        This Employment Agreement, as
it relates to the employment of the Executive, is a personal contract and
neither this Employment Agreement nor any right or interest may be assigned by
the Executive without the prior written consent of the Company.

               12.2             Entire Employment Agreement. This Employment
Agreement constitutes and embodies the full and complete understanding and
Employment Agreement of the parties with respect to the Executive’s employment
by the Company superseding all prior understanding and Employment Agreements,
whether oral or written, between the Executive and the Company.

               12.3             Amendments. This Employment Agreement shall not
be amended, modified or changed except by an instrument in writing executed by
the party to be charged. The invalidity of one or more provisions of this
Employment Agreement shall not invalidate any other provision of this Employment
Agreement.

               12.4             Binding Effect. This Employment Agreement shall
inure to the benefit of, be binding upon and enforceable against, the parties
hereto and their respective successors, heirs, beneficiaries and permitted
assigns.

               12.5             Headings. The headings and captions under
sections and paragraphs of this Employment Agreement are for convenience of
reference only and do not in any way modify, interpret or construe the intent of
the parties or affect any of the provisions of this Employment Agreement.

               12.6             Notices. All notices, requests, demands and
other communications required or permitted to be given hereunder shall be in
writing and shall be deemed to have been duly given when delivered by hand or
sent by certified or registered mail, return receipt requested and postage
prepaid, overnight mail or courier or telecopier, addressed, if to the Company,
to the Company’s principal offices, Attn: Chief Executive Officer, and if to the
Executive, at the address of the Executive’s personal residence as maintained in
the Company’s records, or at such other address as any party shall designate by
notice to the other party given in accordance with this Section 12.6.

               12.7             Governing Law. This Employment Agreement shall
be governed by and construed in accordance with the laws of the State of New
York without giving effect to such State’s conflicts of laws provisions and each
of the parties hereto irrevocably consents to the jurisdiction and venue of the
federal and state courts located in the State of New York, County of New York.

 

 



               12.8             Counterparts. This Employment Agreement may be
executed in two or more counterparts, each of which shall be deemed and
original, but all of which taken together shall constitute one of the same
instrument.

               12.9             Waiver of Breach; Partial Invalidity. The waiver
by either party of a breach of any provision of this Employment Agreement shall
not operate or be construed as a waiver of any subsequent breach. If any
provision, or part thereof, of this Employment Agreement shall be held to be
invalid or unenforceable, such invalidity or unenforceability shall attach only
to such provision and not in any way affect or render invalid or unenforceable
any other provisions of this Employment Agreement, and this Employment Agreement
shall be carried out as if such invalid or unenforceable provision, or part
thereof, had been reformed, and any court of competent jurisdiction or
arbitrators, as the case may be, are authorized to so reform such invalid or
unenforceable provision, or part thereof, so that it would be valid, legal and
enforceable to the fullest extent permitted by applicable law.

               12.10           Facsimile or Electronic Mail Signatures.
Signatures hereon which are transmitted via facsimile or electronic mail shall
be deemed original signatures.

               12.11           Representation by Counsel; Interpretation. The
Executive acknowledges that the Executive has been represented by counsel, or
has been afforded the opportunity to be represented by counsel, in connection
with this Employment Agreement. Accordingly, any rule or law or any legal
decision that would require the interpretation of any claimed ambiguities in
this Employment Agreement against the party that drafted it has no application
and is expressly waived by the Executive. The provisions of this Employment
Agreement shall be interpreted in a reasonable manner to give effect to the
intent of the parties hereto.

               12.12           Construction. Whenever the word “including” or
any variant thereof is used herein, it shall mean “including, without
limitation.”

 

[Signature page follows]

 

 



               IN WITNESS WHEREOF, the parties hereto have executed this
Employment Agreement as of the date first set forth above.

          STEVEN MADDEN, LTD.           By:  /s/ Edward Rosenfeld     Name:
Edward Rosenfeld     Title: Chief Executive Officer           EXECUTIVE        
  /s/ Awadhesh Sinha   Awadhesh Sinha

 